DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 5/27/2022 that has been entered, wherein claims 10, 13, 15 and 16 are pending and claims 1-9, 11-12, 14 and  16-20 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation "a flexible electrically conductive plate" in line 17  There is insufficient antecedent basis for this limitation in the claim.  Is a flexible electrically conductive plate of line 17 the same or different than the a flexible electrically conductive plate of line 7? For the purpose of examination, “ a flexible electrically conductive plate” will be interpreted as “another flexible electrically conductive plate”.

Claims 13 and 15 depend on claim 10 and inherit its deficiencies. 

Claim 16 recites the limitation "a flexible electrically conductive plate" in line 17  There is insufficient antecedent basis for this limitation in the claim.  Is a flexible electrically conductive plate of line 18 the same or different than the a flexible electrically conductive plate of line 4? For the purpose of examination, “ a flexible electrically conductive plate” will be interpreted as “another flexible electrically conductive plate”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mahler et al. (US 2009/0072413 A1) in view of Quinones et al. (US 2009/0179313 A1) of record and Hosseini et al. (US 2007/040252 A1) as cited in the IDS of 6/27/2019 of record.
Regarding claim 10, Mahler teaches a semiconductor module(Fig. 3M), comprising: 
a substrate(20); 	
a semiconductor chip(11, ¶0019) arranged on the substrate(20); 
a first connecting element(12, ¶0036) configured to electrically connect the semiconductor chip(11, ¶0019) to a conductor track(22, ¶0036), at least part of the first connecting element(12, ¶0036) lying in surface contact with the semiconductor chip(11, ¶0019) and the conductor track(22, ¶0036), said first connecting element(12, ¶0036) comprising only a flexible electrically conductive plate(copper, ¶0038, ¶0016); 
and an insulating element(24, ¶0006) arranged between the semiconductor chip(11, ¶0019) and the first connecting element(12, ¶0036) for edge insulation(¶0036), and further comprising control circuits(18, 30, ¶0057), wherein another first connecting element(14, ¶0053) comprising only another flexible electrically conductive plate(copper, ¶0038, ¶0016) is used for electrical connections in the control circuits(18, 30, ¶0057).

With respect to “a flexible electrically conductive plate(copper, ¶0038, ¶0016) forming a low-inductance commutation path for frictionless commutation in the semiconductor chip(11, ¶0019)”  Mahler disclose the flexible electrically conductive plate(copper, ¶0038, ¶0016) comprising copper(¶0038), which is substantially identical to copper or aluminum comprising the flexible electrically conductive plate of the instant application. Therefore, it must have the same functions or properties of forming a low-inductance commutation path for frictionless commutation. See MPEP 2112.01 (II)

Mahler is silent in regards to at least part of the first connecting element(12, ¶0036) lying in surface contact with the substrate(20), a second connecting element configured to electrically connect the semiconductor chip(11, ¶0019) to the conductor track(22, ¶0036), said second connecting element being in the form of a wire, wherein the first connecting element(12, ¶0036) has a side facing away from the semiconductor chip(11, ¶0019), said second connecting element being arranged directly on said side of the first connecting element(12, ¶0036).

Quinones teaches a semiconductor module (Fig. 3(f)),wherein at least part of the first connecting element(1, 2 ¶0028) lying in surface contact with the substrate(5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mahler, so that at least part of the first connecting element lying in surface contact with the substrate, as taught by Quinones, in order to have a down-set design with a flat terminal(¶0033).

Mahler and Quinones  are silent in regards to a second connecting element configured to electrically connect the semiconductor chip(11, ¶0019) to the conductor track(22, ¶0036), said second connecting element being in the form of a wire, wherein the first connecting element(12, ¶0036) has a side facing away from the semiconductor chip(11, ¶0019), said second connecting element being arranged directly on said side of the first connecting element(12, ¶0036).
Hosseini teaches a semiconductor module(Fig. 1) comprising a second connecting element(13, ¶0030) configured to electrically connect the semiconductor chip(2, ¶0029) to the conductor track(10, ¶0029), said second connecting element(13, ¶0030) being in the form of a wire(13, ¶0030), wherein the first connecting element(11, ¶0030) has a side facing away from the semiconductor chip(2, ¶0029), said second connecting element(13, ¶0030) being arrange directly on said side of the first connecting element(11, 14 ¶0029, ¶0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mahler, to include a second connecting element configured to electrically connect the semiconductor chip to the conductor track, said second connecting element being in the form of a wire, wherein the first connecting element has a side facing away from the semiconductor chip, said second connecting element being arrange directly on said side of the first connecting element, as taught by Hosseini, in order to pass a higher current density(¶0030).

Regarding claim 13, Mahler teaches the semiconductor module of claim 10, but is silent in regards to at least part of the second connecting element has a predetermined curvature.

Hosseini teaches a semiconductor module(Fig. 1) wherein at least part of the second connecting element(13, ¶0030) has a predetermined curvature(Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mahler, so that at least part of the second connecting element has a predetermined curvature, as taught by Hosseini, in order to pass a higher current density(¶0030).

Regarding claim 16, Mahler teaches a method for producing a semiconductor module(Fig. 3), comprising: 
arranging a semiconductor chip(11, ¶0019) on a substrate(20); 
establishing only a flexible electrically conductive plate(copper, ¶0038, ¶0016) for a first connecting element(12, ¶0036); 
electrically connecting by the first connecting element(12, ¶0036) the semiconductor chip(11, ¶0019) to a conductor track(22, ¶0036) such that at least part of the first connecting element(12, ¶0036) lies in surface contact with the semiconductor chip(11, ¶0019) and the conductor track(22, ¶0036);
wherein initially at least part of the first connecting element(12, ¶0036) is applied to the semiconductor chip(11, ¶0019) and the conductor track(22, ¶0036), 
arranging an insulating element(24, ¶0006) between the semiconductor chip(11, ¶0019) and the first connecting element(12, ¶0036) for edge insulation(¶0036), and using another first connecting element(14, ¶0053) comprising only a another flexible electrically conductive plate(copper, ¶0038, ¶0016) for electrical connections in control circuits(18, 30, ¶0057) of the semiconductor module(Fig. 3m).

With respect to “a flexible electrically conductive plate(copper, ¶0038, ¶0016) forming a low-inductance commutation path for frictionless commutation in the semiconductor chip(11, ¶0019)”  Mahler disclose the flexible electrically conductive plate(copper, ¶0038, ¶0016) comprising copper(¶0038), which is substantially identical to copper or aluminum comprising the flexible electrically conductive plate of the instant application. Therefore, it must have the same functions or properties of forming a low-inductance commutation path for frictionless commutation. See MPEP 2112.01 (II)

Mahler is silent in regards to at least part of the first connecting element(12, ¶0036) lying in surface contact with the substrate(20), electrically connecting the semiconductor chip(11, ¶0019) to the conductor track(22, ¶0036) by a second connecting element in the form of a wire, wherein initially at least part of the first connecting element(12, ¶0036) is applied to the substrate(20), and then at least part of the second connecting element is applied directly to the first connecting element(12, ¶0036).

Quinones teaches a method for producing semiconductor module (Fig. 3(f)),wherein at least part of the first connecting element(1, 2 ¶0028) lying in surface contact with the substrate(5), wherein initially at least part of the first connecting element(1, 2 ¶0028) lying in surface contact with the substrate(5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mahler, so that at least part of the first connecting element lying in surface contact with the substrate, wherein initially at least part of the first connecting element is applied to the substrate as taught by Quinones, in order to have a down-set design with a flat terminal(¶0033).

Mahler and Quinones  are silent in regards to electrically connecting the semiconductor chip(11, ¶0019) to the conductor track(22, ¶0036) by a second connecting element in the form of a wire, and then at least part of the second connecting element is applied directly to the first connecting element(12, ¶0036)

Hosseini teaches a method for producing a semiconductor module(Fig. 1) comprising electrically connecting the semiconductor chip(2, ¶0029) to the conductor track(10, ¶0029) by a second connecting element(13, ¶0030) in the form of a wire(13, ¶0030), and then at least a part of the second connecting element(13, ¶0030) is applied directly to the first connecting element(11, 14 ¶0029, ¶0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mahler, to include to electrically connecting the semiconductor chip to the conductor track by a second connecting element in the form of a wire, and then at least a part of the second connecting element is applied directly to the first connecting element, as taught by Hosseini, in order to pass a higher current density(¶0030).
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mahler et al. (US 2009/0072413 A1), Quinones et al. (US 2009/0179313 A1) of record and  Hosseini et al. (US 2007/040252 A1) as cited in the IDS of 6/27/2019, of record as applied to claim 10 above, further in view of Fillion et al. (US 5,637,922) of record.
Regarding claim 15, Mahler, in view of Quinones and Hosseini, teaches the semiconductor module of claim 10, wherein the substrate(20) has a side(bottom) facing away from the semiconductor chip(11, ¶0019). 

Mahler, Quinones and Hosseini are silent in regards to a baseplate connected to the substrate(20) on said side of the substrate(20).

Fillion teaches a semiconductor module(Fig. 2) comprising a baseplate(10) connected to the substrate(20) on said side(bottom) of the substrate(20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mahler, so that a baseplate connected to the substrate on said side of the substrate, as taught by Fillion, in order to provide support for the substrate and to attached a heat sink(col. 1 line 44-col. 3, line 2).
Response to Arguments
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892